FRUGÉ, Judge.
This is an appeal by a defendant from a default judgment rendered on a suit entitled, “Petition on OPEN ACCOUNT”. Suit was brought by Dundee Tailoring Company, Inc. against the Jefferson Davis Parish School Board and Wilbert D. Rochelle for the unpaid balance on an agreement to furnish band uniforms. The latter was principal of the school for which the uniforms were secured. He signed the letter agreement for the uniforms in his capacity as principal. He did not answer the suit and a default judgment was rendered against him pursuant to the provisions of LSA-C.C.P. 1702. He has appealed. We reverse and remand.
The agreement sued upon is a part of the record as it was attached to the petition. We are of the opinion that this suit is not a suit upon an open account, but is one in contract. Delta Tank Mfg. Co. v. Dearborn Machinery Mov. Co., 144 So.2d 698 (La.App. 4th Cir., 1962). The requisite standard of proof is that of LSA-C.C. Article 2277, the testimony of one credible witness and other corroborating circumstances.
For the reasons assigned, the judgment appealed from is reversed, and it is now ordered that the case be remanded to the District Court to permit the plaintiff to establish its claim by competent evidence if possible; reserving to defendant the right to timely file an answer. The appellee to pay the costs of this appeal.
Reversed and remanded.